Per Curiam.
An attachment is ashed against respondent for refusing to make return to the writ because not served also with a copy of the affidavit.
The writ here actually describes what documents it calls for, and respondent should have returned them. He would not be to blame for not returning papers to which his attention is not called by the writ unless otherwise informed, — for which purpose it would always be proper to append the affidavit. But we think it is not for him to object to doing what the writ plainly calls for.
In this case the respondent probably acted on advice of counsel, and we shall — as it is a new question — allow him to make a further return within thirty days after service of order.